 

 

 

 

 

 

 

 

 

se 1:19-cv- - ocument 26 Filed 08/20/19 Page 1 of 6
Seth SPE TSB bocumnent Filed 08/12/19 Page 1of6
UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
X ELECTRONICALLY FIL
GREAT AMERICAN INSURANCE COMPANY, DOC #:
DATE TILED: | 20
“TF
Plaintiff,
-y- 19 Civ. 1805 (JSR)
JOESPEH ZELIK
: PROTECTIVE ORDER
Defendant. ;
x

 

JED S. RAKOFF, U.S.D.J.

The parties having agreed to the following terms of confidentiality, and the Court having
found that good cause exists for issuance of an appropriately-tailored confidentiality order
governing the pre-trial phase of this action, it is therefore hereby:

ORDERED that any person subject to this Order -- including without limitation the parties
to this action, their representatives, agents, experts and consultants, all third parties providing
discovery in this action, and all other interested persons with actual or constructive notice of this
Order -- shall adhere to the following terms, upon pain of contempt:

1, Any person subject to this Order who receives from any other person any
"Discovery Material" (i.e., information of any kind provided in the course of discovery in this
action) that is designated as "Confidential" pursuant to the terms of this Order shall not disclose
such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

2. The person producing any given Discovery Material may designate as Confidential

only such portion of such material as consists of:

 
Se VAS WBE ISR CSSA? riled oBPlSHS° pages ar °

(a) any proprietary business, trade secrets and competitively sensitive information
(including premiums pricing);

(b) any information the disclosure of which would, in the good faith judgment of the
party or any non-party designating the material confidential, be detrimental to the
conduct of the party’s or any non-party’s business or the business of the party’s or
non-party’s customers or client;

(c) any information of a personal or intimate nature regarding any individual; or

(d) any other category of information hereinafter given confidential status by the Court.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the producing person or that person's counsel may designate such
portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the protected
portion in a manner that will not interfere with legibility or audibility, and by also producing for
future public use another copy of said Discovery Material with the confidential information redacted.
With respect to deposition transcripts and exhibits, a producing person or that person's counsel may
indicate on the record that a question calls for Confidential information, in which case the transcript
of the designated testimony shall be bound in a separate volume and marked "Confidential
Information Governed by Protective Order" by the reporter.

4, If at any time prior to the trial of this action, a producing person realizes that some
portion[s] of Discovery Material that that person previously produced without limitation should
be designated as Confidential, he may so designate by so apprising all parties in writing, and such
designated portion[s] of the Discovery Material will thereafter be treated as Confidential under the

terms of this Order.
5.

CSSA MBGEIER BOSSES FiSPowSrla° pa3ss 36°

No person subject to this Order other than the producing person shall disclose any of

the Discovery Material designated by the producing person as Confidential to any other person

whomsoever, except to:

6.

(a) the parties to this action;

(b) counsel retained specifically for this action, including any paralegal, clerical
and other assistant employed by such counsel and assigned to this matter;

(c) as to any document, its author, its addressee, and any other person indicated on
the face of the document as having received a copy;

(d) any witness who counsel for a party in good faith believes may be called to
testify at trial or deposition in this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto;

(e) any person retained by a party to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such person
has first executed a Non-Disclosure Agreement in the form annexed as an Exhibit
hereto;

(f) stenographers engaged to transcribe depositions conducted in this action; and

(g) the Court and its support personnel.

Prior to any disclosure of any Confidential Discovery Material to any person referred

to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of this

Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that that person has read this Order and agrees to be bound by its terms. Said counsel

shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing
SABA GEER ISB BSSUMGNAS dibeosHSHa? phSos G1 ©

counsel either prior to such person being permitted to testify (at deposition or trial) or at the
conclusion of the case, whichever comes first.

7. All Confidential Discovery Material filed with the Court, and all portions of
pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery
Material, shall be filed under seal with the Clerk of the Court and kept under seal until further
order of the Court. The parties will use their best efforts to minimize such sealing. In any event,
any party filing a motion or any other papers with the Court under seal shall also publicly file a
redacted copy of the same, via the Court’s Electronic Case Filing system, that redacts only the
Confidential Discovery Material itself, and not text that in no material way reveals the Confidential
Discovery Material.

8. Any party who either objects to any designation of confidentiality, or who, by
contrast, requests still further limits on disclosure (such as "attorneys' eyes only" in extraordinary
circumstances), may at any time prior to the trial of this action serve upon counsel for the
designating person a written notice stating with particularity the grounds of the objection or request.
If agreement cannot be reached promptly, counsel for all affected persons will convene a joint
telephone call with the Court to obtain a ruling.

9. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise
afford confidential treatment to any Discovery Material introduced in evidence at trial, even if
such material has previously been sealed or designated as Confidential. The Court also retains
unfettered discretion whether or not to afford confidential treatment to any Confidential Document
or information contained in any Confidential Document submitted to the Court in connection with

any motion, application, or proceeding that may result in an order and/or decision by the Court.
STAB A GSO ISB BSSUMGHAS HibeosHSHa? phSee 21% ©

10. Each person who has access to Discovery Material that has been designated as
Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure of
such material.

11. If, in connection with this litigation, a party inadvertently discloses information subject
to a claim of attorney-client privilege or attorney work product protection (“"Inadvertently Disclosed
Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture of any claim
of privilege or work product protection with respect to the Inadvertently Disclosed Information and
its subject matter.

12. Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall, within five business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been returned or
destroyed.

13. Within five business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing party shall produce a privilege log with
respect to the Inadvertently Disclosed Information.

14. The receiving party may move the Court for an Order compelling production of the
Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert as
a ground for entering such an Order the fact or circumstances of the inadvertent production. The
disclosing party retains the burden of establishing the privileged or protected nature of any
Inadvertently Disclosed Information. Nothing in this Order shall limit the right of any party to request
an in camera review of the Inadvertently Disclosed Information.

15. This Protective Order shall survive the termination of the litigation. Within 30 days

of the final disposition of this action, all Discovery Material designated as "Confidential," and all
Case 1:19-cv-01805-JSR Document 26 rae Bg 0El9 Page @ af 6
Case 1:19-cv-01805-JSR Document 23 Filed Gert Paget o

copies thereof. shall be promptly returned to the producing person, or. upon permissfon of the
producing person, destroyed,

17. this Court shail retain jurisdiction over all pergons subject to this Order to the extent
necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt
thereol,

SO STIPULATED AND AGREED,

Mark R. Vegpole, Lsq, ~ Marshall Gilinsky, Lsq.
WILSON, KLSER, MOSKOWITZ, EDELMAN ANDERSON KALB, PC,
MOSKOWITZ, EDELMAN & DICKER LLP

Attorneys for Defendant
Attarneys for Plaintiff Great American Joseph Zelik

insurance Cumpayy jf [

Dated: = g Hi /14

   
   

Dated:

Howard Kronberg, Esq.
KEIDE L. WE LSON & (CUNNINGHAM: iP

 

SO ORDERED q Pe

JED & RAKOFY. USEF

Dated: New York, New York
August fA 2019
